33 So.3d 807 (2010)
Antonio SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5316.
District Court of Appeal of Florida, First District.
April 26, 2010.
Nancy A. Daniels, Public Defender, and M. Gene Stephens, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In State v. Montgomery, ___ So.3d ___, 2010 WL 1372701 (Fla.2010), in which the defendant was convicted of second-degree murder, the Florida Supreme Court held it was fundamental error to give the standard jury instruction for manslaughter by act as a lesser-included offense of second-degree murder because the manslaughter instruction improperly required the state to prove the defendant intentionally caused the death of the victim while the instruction for second-degree murder did not. Because this case is indistinguishable *808 from Montgomery, we REVERSE and REMAND.
WOLF, LEWIS, and MARSTILLER, JJ., concur.